Case: 20-30643     Document: 00516389097         Page: 1     Date Filed: 07/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 11, 2022
                                  No. 20-30643                            Lyle W. Cayce
                                                                               Clerk

   Gwendolyn Antee Hardison,

                                                           Plaintiff—Appellant,

                                       versus

   Dale Skinner, individually and in his capacity as Superintendent;
   School Board of Natchitoches Parish,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana,
                            USDC No. 1:18-CV-119


               ON PETITION FOR REHEARING EN BANC

   Before Dennis, Southwick, and Wilson, Circuit Judges.
   Per Curiam:*
          Treating the petition for rehearing en banc as a petition for panel
   rehearing, the petition for panel rehearing is DENIED. See 5th Cir. R.
   35 I.O.P. Because no member of the panel or judge in regular active service


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30643      Document: 00516389097          Page: 2   Date Filed: 07/11/2022




                                    No. 20-30643


   requested that the court be polled on rehearing en banc, the petition for
   rehearing en banc is DENIED. See Fed. R. App. P. 35; 5th Cir. R.
   35. Our prior panel opinion, Hardison v. Skinner, No. 20-30643, 2022 WL
   1136038 (5th Cir. Apr. 18, 2022) (unpublished), is WITHDRAWN and the
   following opinion is SUBSTITUTED therefor:


          Plaintiff Gwendolyn Hardison appeals the district court’s dismissal of
   her employment discrimination, defamation, and Louisiana state law claims
   against the Natchitoches Parish School Board and Dale Skinner, the school
   board’s superintendent. Hardison brought this action after she voluntarily
   retired six months after defendants placed her on paid administrative leave.
   The district court granted summary judgment for the defendants on
   Hardison’s claims. Reviewing the court’s opinion and considering the
   parties’ briefing, oral argument, and pertinent portions of the record, we find
   no reversible error in the district court’s judgment and affirm.
                                         I.
          Hardison was employed by the school board from November 13, 2003,
   until January 27, 2016.     She supervised a program called the Migrant
   Education Program, which disbursed financial aid to eligible families. During
   an audit in 2015, the Louisiana Department of Education found that 60% of
   the families receiving financial aid through the program were ineligible,
   forcing NPSB to refund the Louisiana Department of Education a total of
   $79,842.41. Skinner placed Hardison on administrative leave, with full pay
   and benefits, pending completion of an investigation by the school board.
   After six months on paid administrative leave, Hardison retired and
   submitted a formal letter of resignation through her attorney.
          On January 31, 2018, Hardison, an African American woman, filed
   suit for racial and gender discrimination under Title VII of the Civil Rights




                                         2
Case: 20-30643     Document: 00516389097           Page: 3      Date Filed: 07/11/2022




                                    No. 20-30643


   Act of 1964 and Louisiana’s Employment Discrimination Law. See 42 U.S.C.
   § 2000e; La. Stat. Ann. § 23:301. She also sought recovery under 42
   U.S.C. § 1983 and Louisiana’s Teacher Tenure Law on the ground that
   defendants constructively discharged her without due process of law. La.
   Stat. Ann. § 17:442.         In addition, Hardison asserted claims under
   Louisiana state law for intentional infliction of emotional distress and
   defamation. After the parties engaged in discovery, the school board moved
   for summary judgment while Hardison moved to strike the school board’s
   summary judgment evidence.
          The district court denied Hardison’s motion to strike and then
   granted the motion for summary judgment. The court found that Hardison
   had failed to make a prima facie case for Title VII discrimination; that,
   alternatively, the school board had a legitimate, non-discriminatory reason
   for its actions; that Hardison had failed to demonstrate that she had suffered
   disciplinary action in violation of Louisiana’s Teacher Tenure law; and that
   she had failed to demonstrate that the school board acted with malice in any
   of its allegedly defamatory statements. Hardison now appeals.
                                        II.
          We review the district court’s grant of summary judgment de novo,
   applying the same standards as the district court. SCA Promotions, Inc. v.
   Yahoo!, Inc., 868 F.3d 378, 381 (5th Cir. 2017). Summary judgment is
   appropriate when, viewing the evidence in the light most favorable to the
   non-movant, the court determines “that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a); see Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
   475 U.S. 574, 587 (1986). A fact is “material” if proof of its existence or
   nonexistence would affect the outcome of the lawsuit under applicable law.
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




                                         3
Case: 20-30643     Document: 00516389097           Page: 4   Date Filed: 07/11/2022




                                    No. 20-30643


          Hardison’s Title VII discrimination claim relies on circumstantial
   evidence, and “is therefore subject to the burden-shifting framework
   outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817
   (1973).” Alkhawaldeh v. Dow Chem. Co., 851 F.3d 422, 426 (5th Cir. 2017).
   Under this framework, the plaintiff must first establish her prima facie case,
          which requires a showing that the plaintiff (1) is a member of a
          protected group; (2) was qualified for the position at issue; (3)
          was discharged or suffered some adverse employment action
          by the employer; and (4) was replaced by someone outside
          [her] protected group or was treated less favorably than other
          similarly situated employees outside the protected group.
   McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (citing Wheeler
   v. BL Dev. Corp., 415 F.3d 399, 405 (5th Cir. 2005)). “If the plaintiff makes
   a prima facie showing, the burden then shifts to the employer to articulate a
   legitimate, nondiscriminatory or nonretaliatory reason for its employment
   action.” Id. at 557 (citations omitted). This “burden is only one of
   production, not persuasion, and involves no credibility assessment.” Id.
   (citing Russell v. McKinney Hosp. Venture, 235 F.3d 219, 222 (5th Cir. 2000)).
   If the employer meets its burden, “the plaintiff then bears the ultimate
   burden of proving that the employer’s proffered reason is not true but is
   instead a pretext for the real discriminatory or retaliatory purpose. To carry
   this burden, the plaintiff must rebut each nondiscriminatory or nonretaliatory
   reason articulated by the employer.” Id. (citations omitted).
          Hardison contends that when Skinner placed her on administrative
   leave pending the school board’s investigation into the Migrant Education
   Program disbursements, she suffered a discriminatory adverse employment
   action cognizable under Title VII. In essence, she takes issue with the way
   she was treated by the defendants during the six months she remained on
   leave. Hardison asserts that neither Skinner nor anyone else with the district




                                         4
Case: 20-30643     Document: 00516389097           Page: 5   Date Filed: 07/11/2022




                                    No. 20-30643


   apprised her of the status of the investigation or asked for her explanation
   regarding the misspent funds. In fact, she asserts that the defendants did not
   communicate with her at all, leaving her simply in limbo and effectively
   forcing her to resign—that her administrative leave was really a constructive
   discharge.
          In this circuit, “‘[a]dverse employment actions include only ultimate
   employment decisions such as hiring, granting leave, discharging, promoting,
   or compensating.’ Under this standard . . . placing [the plaintiff] on paid
   leave—whether administrative or sick—was not an adverse employment
   action.” Id. at 559 (quoting Green v. Adm’rs of Tulane Educ. Fund, 284 F.3d
   642, 657 (5th Cir. 2002), overruled on other grounds by Burlington N. & Santa
   Fe Ry. Co. v. White, 548 U.S. 53 (2006)).         While placement on paid
   administrative leave by itself thus does not constitute an adverse employment
   action under our precedent, the alleged circumstances surrounding the
   extended leave at issue here, which Hardison contends amounted to a
   constructive discharge, arguably might. Cf. id. at 557-59 (quoting Haley v.
   Alliance Compressor LLC, 391 F.3d 644, 650 (5th Cir. 2004) (discussing
   constructive discharge factors and characterizing inquiry as “an objective,
   ‘reasonable employee,’ test under which we ask ‘whether a reasonable
   person in the plaintiff’s shoes would have felt compelled to resign’”)).
          But that question is not dispositive here, so we need not resolve it.
   Hardison cannot make out a prima facie case of gender or race
   discrimination—even assuming she proved an adverse employment action—
   because her case falters on the fourth element necessary for such a claim in
   any event. To substantiate a discrimination claim, Hardison was required to
   produce evidence establishing that she was treated less favorably than “other
   similarly situated employees who were not members of the protected class,
   under nearly identical circumstances.” Lee v. Kansas City S. Ry. Co., 574
   F.3d 253, 259 (5th Cir. 2009) (citing Abarca v. Metro. Transit Auth., 404 F.3d



                                         5
Case: 20-30643      Document: 00516389097          Page: 6   Date Filed: 07/11/2022




                                    No. 20-30643


   938, 941 (5th Cir. 2005)). “Nearly identical circumstances” exist “when the
   employees being compared held the same job responsibilities, shared the
   same supervisor or had their employment status determined by the same
   person, and have essentially comparable violation histories.” Id. at 260
   (citations omitted). “And, critically, the plaintiff’s conduct that drew the
   adverse employment decision must have been ‘nearly identical’ to that of the
   proffered comparator who allegedly drew dissimilar employment decisions.”
   Id. (emphasis added) (citing Perez v. Tex. Dep’t of Crim. Just., 395 F.3d 206,
   213 (5th Cir. 2004).
          Hardison fails to make the required showing. Her brief on appeal
   makes passing reference to Steven Solomon, whom she asserts was a
   “similarly situated white, male co-worker[.]” But the only mentions of
   Solomon in the record are three statements in Hardison’s complaint and
   summary judgment affidavit: She avers that Solomon was able to hire the
   individuals he wanted to work in his department while Hardison was not; that
   Skinner interrupted one of Hardison’s routine meetings but never
   interrupted Solomon’s meetings; and that in his capacity as Director of
   Business Affairs for the school board, Solomon was responsible for financial
   losses suffered by the district but was never placed on administrative leave.
   At summary judgment, beyond Hardison’s affidavit, Solomon is mentioned
   in passing in a footnote to Hardison’s brief.
          Hardison’s barebones statements, with nothing more to support
   them, are insufficient to establish that she was “similarly situated” to
   Solomon, or that her “conduct that drew the adverse employment decision”
   was “‘nearly identical’ to that of [Solomon’s].” Lee, 574 F.3d at 259–60; but
   see Guzman v. Allstate Assurance Co., 18 F.4th 157, 160–61 (5th Cir. 2021)
   (noting that “‘self-serving’ affidavits and depositions may create fact issues
   even if not supported by the rest of the record”). While Hardison’s affidavit
   may tend to substantiate that “the employees being compared held the same



                                          6
Case: 20-30643      Document: 00516389097          Page: 7   Date Filed: 07/11/2022




                                    No. 20-30643


   job responsibilities” and “shared the same supervisor,” Lee, 574 F.3d at 260,
   she fails to show, through her affidavit or otherwise, that her “conduct that
   drew the adverse employment decision” was “‘nearly identical’ to that of
   the proffered comparator,” id. In short, she offers no details as to Solomon’s
   alleged misconduct, so that nothing in the record indicates that his alleged
   violations were “nearly identical” in scope to the government investigation
   into significant alleged misspending that precipitated Hardison’s paid
   administrative leave. Thus lacking a similarly situated comparator, her
   discrimination claim fails.
          And even if Hardison could establish a prima facie case of race or
   gender discrimination, her claim nonetheless fails because she has not
   produced evidence to rebut the school board’s legitimate non-discriminatory
   reason for placing her on administrative leave: The district was investigating
   a program that Hardison had supervised that had gone seriously awry, costing
   the district nearly $80,000 in funds that had to be refunded to the State. In
   response, Hardison presents no evidence of pretext suggesting that she was
   actually placed on leave for discriminatory reasons. Simply put, on the record
   before us, Hardison fails to show that her race or gender had anything to do
   with why she was placed on paid leave. Without such evidence, her Title VII
   claim fails.
          As for her remaining claims, there is likewise no evidence the school
   board violated the Louisiana Teacher Tenure law (which requires providing
   an employee with notice and an opportunity to respond if the employee is
   subject to discipline) because administrative leave does not fall under the
   Louisiana statute’s definition of discipline. La. Stat. Ann. § 17:441(2)
   (“‘Discipline’ and ‘disciplinary action’ shall include only suspension
   without pay, reduction in pay, or involuntary demotion or dismissal.”).




                                         7
Case: 20-30643     Document: 00516389097              Page: 8   Date Filed: 07/11/2022




                                       No. 20-30643


          And Hardison’s defamation claims fail because there is no evidence
   that defendants lacked a reasonable belief in the truth of any statements
   related to Hardison’s role in the problems with the financial aid disbursement
   program. Therefore, any statements made about Hardison’s performance
   are conditionally privileged. See Costello v. Hardy, 3003-1146 (La. 1/21/04);
   864 So. 2d 129, 139-143 (stating that the elements of a defamation claim
   include proving fault which is held to be “malice, actual or implied[,]” and
   defining malice as “lack of reasonable belief in the truth of the statement
   giving rise to the defamation.”).
                                  *         *         *
          For the foregoing reasons, the judgment of the district court is
                                                                    AFFIRMED.




                                            8
Case: 20-30643      Document: 00516389097          Page: 9   Date Filed: 07/11/2022




                                    No. 20-30643


   James L. Dennis, Circuit Judge, specially concurring:
          Though I concur in the majority’s judgment affirming the district
   court, I respectfully disagree with its conclusion that Hardison failed to show
   disparate treatment for the purpose of establishing a prima facie case of
   discrimination. Hardison submitted evidence that a similarly situated white
   male administrator had caused monetary losses to the school district in the
   past more costly than the losses she was accused of, yet no discipline was ever
   pursued against him.          Additionally, she presented evidence of
   Superintendent Skinner’s history of differential treatment of this white male
   colleague. The defendants do not dispute this evidence, nor have they ever
   challenged this element of Hardison’s prima facie case, either in the district
   court or in this court.    Rather, “the only dispute,” according to the
   defendants, is whether Hardison has presented evidence of an adverse
   employment action. But the majority declines to resolve this question,
   instead turning to an aspect of Hardison’s claim that is not in contention and
   applying a novel evidentiary standard to dispose of her case. This innovation
   is not warranted by our precedent, or by this case.
          The prima facie case requirement plays an important, but limited role
   in the McDonnell Douglas analysis. Texas Dep’t of Cmty. Affs. v. Burdine, 450
   U.S. 248, 253 (1981). Because employers rarely declare their discriminatory
   intent outright, plaintiffs are allowed to rely on circumstantial evidence to
   prove discrimination claims. U.S. Postal Serv. Bd. of Governors v. Aikens, 460
   U.S. 711, 716 (1983). But circumstantial evidence is by its very nature
   indirect, and therefore may support multiple different propositions—some
   innocent, some discriminatory. See Sylvester v. SOS Children’s Villages
   Illinois, Inc., 453 F.3d 900, 903 (7th Cir. 2006) (discussing the categories of
   direct and indirect evidence) (Posner, J.). The prima facie step is an initial
   pass through the plaintiff’s circumstantial evidence that “eliminates the
   most common nondiscriminatory reasons for the plaintiff’s [adverse



                                         9
Case: 20-30643     Document: 00516389097            Page: 10    Date Filed: 07/11/2022




                                     No. 20-30643


   treatment].” Burdine, 450 U.S. at 254. So long as the plaintiff adduces facts
   that “if otherwise unexplained, are more likely than not based on the
   consideration of impermissible factors,” she has shown a prima facie case of
   discrimination. Furnco Const. Corp. v. Waters, 438 U.S. 567, 577 (1978).
   Thus, “to establish a prima facie case, a plaintiff need only make a very
   minimal showing.” Thornbrough v. Columbus & Greenville R. Co., 760 F.2d
   633, 639 (5th Cir. 1985), abrogated on other grounds by St. Mary’s Honor Ctr. v.
   Hicks, 509 U.S. 502 (1993). If her allegations “exude that faint aroma of
   impropriety that is sufficient to justify requiring the [defendant] to give
   reasons for its decision.” Id. at 644.
          The majority improperly raises the bar for Hardison, requiring her to
   prove at the outset that there was a white male “nearly identical” in job
   responsibilities, supervisor, and disciplinary history, and whose “nearly
   identical” conduct did not draw unfavorable treatment from the defendant.
   Supra at 5–6. The majority derives this “nearly identical” requirement from
   Lee v. Kansas City Southern Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009). To
   the extent the majority understands Lee to require that all comparator
   evidence be comparable along the dimensions of job responsibilities,
   supervisor, disciplinary history, and conduct, it misreads Lee and applies a
   standard at odds with the Supreme Court’s Title VII jurisprudence. Lee only
   said that comparator evidence with these points of comparison “will be
   deemed” to contain identical circumstances needed for a meaningful
   comparison. Id. at 260. It did not require that all comparator evidence in
   Title VII cases be comparable in these specific ways. Indeed, Lee expressly
   noted that comparators with different supervisors, disciplinary histories, and
   violative conduct could be sufficient to state a prima facie case. See id. at 260–
   61. This is in line with the Supreme Court’s repeated characterization of the
   prima facie showing as a “flexible evidentiary standard” resistant to “precise
   formulation” outside of the particular facts of a given case, Swierkiewicz v.




                                            10
Case: 20-30643      Document: 00516389097            Page: 11    Date Filed: 07/11/2022




                                      No. 20-30643


   Sorema N. A., 534 U.S. 506, 512 (2002), as well as the Court’s recent
   advisement that the standard does not “require the plaintiff to show that
   those whom the employer favored and those whom the employer disfavored
   were similar in all but the protected ways.” Young v. United Parcel Serv., Inc.,
   575 U.S. 206, 228 (2015). All that is required for a comparator to be similarly
   situated is that he share “enough common features” with the plaintiff to
   allow a meaningful comparison. Humphries v. CBOCS West, Inc., 474 F.3d
   387, 405 (7th Cir.2007), aff'd, 553 U.S. 442 (2008).
          In my view, Hardison’s evidence easily meets this flexible standard.
   She submitted unrebutted testimony that Steve Solomon, a white male
   employed as the Director of Business Affairs for the defendant school board,
   “has in fact been responsible for losses to the Defendant . . . but . . . was never
   placed on administrative leave or constructively discharged for his actions.”
   Solomon’s losses “were more egregious than any conduct alleged against
   Ms. Hardison.”          Additionally, Hardison provided evidence that
   Superintendent Skinner had long treated her and Solomon differently.
   Skinner “often” denied Hardison’s requests for additional staff for the
   Migrant Education Program but granted Solomon’s staffing requests.
   Skinner also interrupted and abruptly ended a professional development
   meeting that Hardison was leading, implying that such meetings were
   inappropriate, but never did so to Solomon’s meetings.
          Yet this undisputed evidence is not enough for the majority.
   Characterizing Hardison’s testimony as “barebones statements,” the
   majority holds that her evidence is insufficient to state a prima facie case.
   Supra at 6. Respectfully, I do not see how this specific and detailed testimony
   can fairly be called “barebones,” especially when evaluated in light of the
   prima facie case’s minimal standard.           Hardison identified a specific
   comparator, his position within the school district, conduct of his that was
   similar to hers, and supplied additional evidence of a history of differential



                                           11
Case: 20-30643     Document: 00516389097           Page: 12   Date Filed: 07/11/2022




                                    No. 20-30643


   treatment of the comparator by the defendant. These facts, “if otherwise
   unexplained,” easily give rise to an inference of improper motives on the
   defendants’ part. Furnco, 438 U.S. at 577. Even applying the majority’s
   requirement that a comparator have the same supervisor, same job
   responsibilities, same work violation history, and same alleged misconduct,
   Hardison’s evidence suffices. The summary judgment record shows that
   Solomon was also under the ultimate supervision of Superintendent Skinner
   (same supervisor), that Solomon also held a director-level position in the
   school district (same job responsibilities), that Hardison never had a history
   of disciplinary infractions, therefore making any disciplinary history of
   Solomon’s comparable in her favor (same work violation history), and that
   Solomon had caused worse financial losses to the school district but was
   never disciplined (same alleged misconduct).
          The majority finds this last element in particular lacking. It complains
   that Hardison offered “no details as to Solomon’s alleged misconduct” and
   therefore it cannot tell if he is actually similarly situated enough to
   permissibly infer discriminatory intent. Supra at 6–7. With respect, what
   additional details does the majority need at this stage? Hardison submitted
   evidence that Solomon caused larger financial losses to the school district
   through “budget discrepancies” as the Director of Business Affairs.
   Interpreting this evidence in the light most favorable to Hardison, as we are
   bound to at this procedural posture, one can easily infer that Solomon’s
   improper budgeting is similar enough to Hardison’s alleged misspending,
   such that the defendants’ decision to discipline Hardison but not Solomon
   “exude[s] that faint aroma of impropriety[.]” Thornbrough, 760 F.2d at 644.
   Requiring a plaintiff to establish anything more than a mere inference of
   discrimination at the prima facie stage sets a bar that is “essentially
   insurmountable” and contrary to our caselaw. Lee, 574 F.3d at 260.
                                       ***



                                         12
Case: 20-30643     Document: 00516389097            Page: 13   Date Filed: 07/11/2022




                                     No. 20-30643


          The real issue with Hardison’s case is the one the parties actually
   dispute: the “ultimate employment decision” requirement that our circuit,
   and only our circuit, has engrafted onto the plain text of Title VII. It is only
   because Hardison’s evidence does not meet this special Fifth Circuit
   requirement that I concur in affirming the district court’s judgment.
          Title VII makes it unlawful “to discharge any individual, or otherwise
   to discriminate against any individual with respect to his compensation,
   terms, conditions, or privileges of employment.” 42 U.S.C. § 2000e-2(a)(1).
   As one might expect from the statute’s expansive language, “Title VII’s
   prohibition of discriminatory employment practices was intended to be
   broadly inclusive, proscribing ‘not only overt discrimination but also
   practices that are fair in form, but discriminatory in operation.’” Washington
   Cty. v. Gunther, 452 U.S. 161, 170 (1981) (quoting Griggs v. Duke Power Co.,
   401 U.S. 424, 431 (1971)). Nonetheless, our court has limited Title VII to
   apply only to “ultimate employment decisions, such as hiring, granting leave,
   discharging, promoting, or compensating an employee.” McCoy v. City of
   Shreveport, 492 F.3d 551, 559 (5th Cir. 2007) (citation omitted). As is
   apparent from the statute itself, this judge-crafted limitation has no basis in
   the plain text or legislative history of Title VII. Our court first discovered it
   twenty-six years ago in Dollis v. Rubin, 77 F.3d 777, 781 (5th Cir. 1995),
   adopting dictum from an en banc Fourth Circuit case that involved a different
   provision of Title VII, Page v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981).
          Neither Dollis nor Page based the notion of “ultimate employment
   decision” in an analysis of the Title VII’s text or history, and I question
   whether the doctrine should continue in our circuit. The Fourth Circuit itself
   has declined to adopt Page’s dictum, see Von Gunten v. Maryland, 243 F.3d
   858, 866 n.3 (4th Cir. 2001), and the Supreme Court abrogated our insertion
   of the limitation into Title VII retaliation claims years ago, Burlington N. &
   Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006). No other court of appeals



                                          13
Case: 20-30643     Document: 00516389097          Page: 14   Date Filed: 07/11/2022




                                   No. 20-30643


   applies so narrow a concept of an adverse employment action as we do
   through our “ultimate employment decision” rule. It is hard to square
   Dollis’s restriction of Title VII to “ultimate employment decisions” with the
   statute’s broad prohibition of discrimination in “compensation, terms,
   conditions, or privileges of employment[.]”     42 U.S.C. § 2000e-2(a)(1)
   (emphasis added). Clearly, “conditions [of employment]” encompass more
   than simply an employer’s ultimate decisions about employment. Though I
   recognize that Hardison’s claim is foreclosed in this circuit by Dollis—more
   specifically by McCoy’s extension of Dollis to exclude being placed on paid
   administrative leave indefinitely from Title VII’s ambit—I urge our court to
   reconsider the wisdom of our “ultimate employment decision” rule, and to
   firmly root our adverse employment action jurisprudence in the text and
   history of Title VII.




                                        14